


110 HR 6262 IH: Online Job Training Act of

U.S. House of Representatives
2008-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6262
		IN THE HOUSE OF REPRESENTATIVES
		
			June 12, 2008
			Mr. Holt introduced
			 the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To amend the Workforce Investment Act of 1998 to include
		  workforce investment programs on the Internet.
	
	
		1.Short TitleThe Act may be cited as the
			 Online Job Training Act of
			 2008.
		2.Workforce
			 Investment Programs on the InternetSection 171 of the Workforce Investment Act
			 of 1998 (29 U.S.C. 2916) is amended by adding at the end the following:
			
				(e)Workforce
				Investment Programs on the Internet
					(1)Grants to
				StatesThe Secretary shall
				make 1 grant of not more than $100,000 to each State to demonstrate progess in
				implementing workforce investment programs that enable individuals to take
				courses on the Internet to enhance employment opportunities within its
				workforce investment system under subtitle B. A State may use such grant to
				leverage other Federal, State, local, and private resources, in order to expand
				the participation of businesses, employees, and individuals in such workforce
				investment programs.
					(2)Grant to
				Postsecondary Educational Institution
						(A)Description of
				GrantThe Secretary shall make 1 grant of not more than
				$1,000,000 to 1 eligible postsecondary educational institution to provide the
				services described in this paragraph.
						(B)EligibilityTo be eligible to receive a grant under
				this subsection, a postsecondary educational institution shall—
							(i)have a proven record of working with State
				and local workforce investment boards in developing and evaluating workforce
				investment programs described in paragraph (1) for statewide and local
				workforce investment systems under subtitle B;
							(ii)have demonstrated
				ability to disseminate research on best practices for implementing such
				workforce investment programs; and
							(iii)be a national
				leader in producing cutting-edge research on technology related to workforce
				investment systems under subtitle B.
							(C)ServicesThe
				postsecondary educational institution that receives a grant under this
				subsection shall use such grant—
							(i)to collaborate
				with, and to provide technical assistance to, States that receive grants under
				paragraph (1);
							(ii)to conduct and to
				disseminate research on best practices for implementing workforce investment
				programs described in paragraph (1) to such States; and
							(iii)to demonstrate
				and to share cutting-edge technological innovations in skills training with
				such
				States.
							.
		3.Limitation on
			 AuthorityThe authority under
			 the amendments made by this Act shall be effective only to the extent, and in
			 such amounts as, provided in advance in appropriations Acts.
		
